Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered November 3, 1986, convicting him of burglary in the second degree (three counts), upon his plea of guilty, and sentencing him to three concurrent indeterminate terms of 7 to 14 years imprisonment. By decision and order dated February 26, 1990, this court remitted the matter to the County Court, Nassau County, for an inquiry into the basis of the defendant’s application to withdraw his guilty plea, and the appeal was held in abeyance in the interim (People v Sendel, 158 AD2d 726). Upon remittitur, the defendant withdrew his application to withdraw his guilty plea. Justice Balletta has been substituted for former Presiding Justice Mollen (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed (see, People v Kazepis, 101 AD2d 816). Kunzeman, J. P., Eiber, Balletta and Miller, JJ., concur.